Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Druzbick (Reg. No. 40,287) on May 19, 2022.

The application has been amended as follows: 
  Claim 15 has been rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the rotary compressor as claimed including specifically a vane, a first end which is slidably coupled to the vane slot of the cylinder, and a second end of which is rotatably coupled to the hinge groove of the roller, wherein at least one axial end surface of the roller facing the plurality of plates is provided with a wear avoiding portion having a predetermined depth, and wherein the wear avoiding portion connects the at least one axial end surface of the roller and an inner circumferential surface of the hinge groove is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: regarding claim 13, the rotary compressor as claimed including specifically a wear avoiding portion disposed on at least one of the sealing surfaces of the roller or disposed on the thrust surface of at least one of the plurality of plates, wherein at least a portion of the wear avoiding portion includes a space having the discharge pressure, wherein a discharge port is disposed on one of the plurality of plates, and the wear avoiding portion is disposed on both of the sealing surfaces of the roller, respectively, and wherein an axial depth of a first wear avoiding portion, of the wear avoiding portions, disposed on a first 6Serial No. 16/838,285Docket No. P-1655 Reply to Office Action of sealing surface, of the sealing surfaces, at a side facing the one of the plurality of plates having the discharge port is greater than or equal to an axial depth of a second wear avoiding portion, of the wear avoiding portions, disposed on a second sealing surface, of the sealing surfaces, at an opposite side thereof is not shown or rendered obvious over the prior art of record.

The following is an examiner’s statement of reasons for allowance: regarding claim 16, the rotary compressor as claimed including specifically a vane, a first end which is slidably coupled to the vane slot of the cylinder, and a second end of which is rotatably coupled to the hinge groove of the roller, wherein at least one axial end surface of the roller facing the plurality of plates is provided with a wear 7Serial No. 16/838,285Docket No. P-1655 Reply to Office Action of avoiding portion in the form of an inclined or stepped cut out provided at an outer circumferential edge of the roller adjacent the hinge groove, wherein the wear avoiding portion is provided at both axial end surfaces of the roller, respectively, and wherein the wear avoiding portions disposed at both axial end surfaces of the roller are symmetrical to each other with respect to an axial center of the roller is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1, 2, 4-13, 15, 16, and 19-20 are allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species, as set forth in the Office action mailed on December 3, 2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The amendment to the specification received on May 17, 2022 is acceptable.  The specification objections are hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746